DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 depends upon claim 6 which has been cancelled.  Examiner will interpret claim 7 as if it depends upon claim 1 instead.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities.  Claim 21 contains the phrase “a single electronic drive “ which seems to meant to be interpreted as “a single electric drive”, however, because of the wording, it is unclear as to whether this limitation means “drive electronics” or “an electric drive”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4, 7-15, 21-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Iordanidis (US 2015/0291279) in view of Christmann et al. (US 2014/0027580).

Regarding claim 1,
Iordanidis discloses (Fig. 1):
Actuator in a landing gear system of an aircraft (Fig. 1, 100), comprising: an electric drive (141, 142, 151a-d, 152a-d, 161, 162) for driving the actuator (151 and 152 a-d, and 161, ¶0061); and first drive electronics (141) for controlling the electric drive (151a-d) that are connected to the drive (161) via an electric line (line connecting EMAs, 151a-d, ¶0061-¶0062), and second drive electronics (142) for controlling the electric drive (152a-d) that are connected to the drive (162) via an electric line (line connected from  142 to 152 and 151a-d), with the first drive electronics (141) and the second drive electronics (142) being redundant with respect to one another (both electronics operate multiple actuators on both wheels, ¶0064),
such that failure of one of the first (141) or second drive electronics (142) is compensated by the other of the first (141) or second (142) drive electronics (¶0068).

They do not disclose:
wherein the electric drive is an electric motor that is connected both to the first drive electronics and to the second drive electronics, with the first drive electronics and the second drive electronics being connected to one another via a communications link, and
the electric motor is a dual winding motor whose windings are electrically independent of one another, with one of the windings cooperating with the first drive electronics and the other winding cooperating with the second drive electronics,


wherein the electric drive (Fig. 5, 201c) is an electric motor (201c) that is connected both to the first drive electronics (203e) and to the second drive electronics (203f), with the first drive electronics (203e) and the second drive electronics (203f) preferably being connected to one another via a communications link (dotted line between 203e and 203f, ¶0071), and
the electric motor (Fig. 5, 201c, ¶0071) is a dual winding motor (6 phases or 2 3-phase winding, each inverter is separated) whose windings are electrically independent of one another (each winding and inverter above is separated, ¶0071), with one of the windings (first 3)  cooperating with the first drive electronics (203e) and the other winding (last 3 windings) cooperating with the second drive electronics (203f, ¶0071),

Regarding claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing to take the motor actuation system from Iordanidis that uses multiple electric drivers to drive actuator motors to rotate or brake a wheel as taught by Iordanidis (¶0061-¶0064) and utilize a multiple winding set up with isolated inverters as taught by Christmann in order to improve reliability and redundancy in the event certain windings or electronics fail as taught by Christmann (¶0071).

Regarding claim 2,
Iordanidis discloses (Fig. 1):
wherein the actuator (151a-d) is an electromechanical actuator (EMA 151a-d or 152a-d, ¶0061) or an electrohydraulic actuator; and wherein the electric drive is preferably a pump of a hydraulic circuit with an electrohydraulic actuator (¶0064).

Regarding claim 3,

wherein the first drive electronics (141) are different from or identical to the second drive electronics (142, same one ¶0061, ¶0068).

Regarding claim 4,
Iordanidis discloses (Fig. 1):
wherein the actuator only has the one electric drive (141, 142, 151a-d, 152a-d, 161, 162, can have any number of electric drives, wheels, or actuators, ¶0061, ¶0064) and/or the actuator has a decentralized hydraulic circuit.

Regarding claim 7,
Iordanidis discloses the above limitations from claim 1.
They do not disclose:
wherein the dual winding is present on a common shaft and/or on the same rotor magnets.

However, Christmann teaches (Fig. 5):
wherein the dual winding (Fig. 5, 6 phases) is present on a common shaft (206) and/or on the same rotor magnets (¶0071).

Regarding claim 7, it would have been obvious to one of ordinary skill in the art before the effective filing to take the motor actuation system from Iordanidis that uses multiple electric drivers to drive actuator motors to rotate or brake a wheel as taught by Iordanidis (¶0061-¶0064) and utilize a multiple winding set up with isolated inverters as taught by Christmann in order to improve reliability and redundancy in the event certain windings or electronics fail as taught by Christmann (¶0071).


Regarding claim 8,
Iordanidis discloses the above limitations from claim 1.
They do not disclose:
wherein the electric motor has redundantly implemented phases, with one of the redundant phases cooperating with the first drive electronics and the other one of the redundant phases cooperating with the second drive electronics.

However, Christmann teaches (Fig. 5):
wherein the electric motor (fig. 5, 201c) has redundantly implemented phases (each phase is redundant and independent, ¶0071), with one of the redundant phases (one of the 6 phases) cooperating with the first drive electronics (203e) and the other one of the redundant phases (any of the other 6 phases) cooperating with the second drive electronics (203f, ¶0071).

Regarding claim 8, it would have been obvious to one of ordinary skill in the art before the effective filing to take the motor actuation system from Iordanidis that uses multiple electric drivers to drive actuator motors to rotate or brake a wheel as taught by Iordanidis (¶0061-¶0064) and utilize a multiple winding set up with isolated inverters as taught by Christmann in order to improve reliability and redundancy in the event certain windings or electronics fail as taught by Christmann (¶0071).

Regarding claim 9,
Iordanidis discloses the above limitations from claim 1.
They do not disclose:


However, Christmann teaches (Fig. 5):
furthermore having a switchover unit (Fig. 5, each inverter has switch to independently connect or disconnect inverter, ¶0071) that permits a control of the motor (201c) either by the first drive electronics (203e) or by the second drive electronics (203f, ¶0071).

Regarding claim 9, it would have been obvious to one of ordinary skill in the art before the effective filing to take the motor actuation system from Iordanidis that uses multiple electric drivers to drive actuator motors to rotate or brake a wheel as taught by Iordanidis (¶0061-¶0064) and utilize a multiple winding set up with isolated inverters as taught by Christmann in order to improve reliability and redundancy in the event certain windings or electronics fail as taught by Christmann (¶0071).

Regarding claim 10,
Iordanidis discloses the above limitations from claim 1.
They do not disclose:
wherein the electric motor is a 3-phase permanent magnetic synchronous motor 

However, Christmann teaches (Fig. 5):
wherein the electric motor is a 3-phase permanent magnetic synchronous motor (¶0022-¶0024) 

Regarding claim 10, it would have been obvious to one of ordinary skill in the art before the effective filing to take the motor actuation system from Iordanidis that uses multiple electric drivers to 

Regarding claim 11,
Iordanidis discloses (Fig. 1):
furthermore having a first motor sensor (Fig. 1, 151a-d) for determining an operating state of the drive (161) and having a second motor sensor (152a-d) for determining an operating state of the drive (162), with the first motor sensor being electrically connected to the first drive electronics (141) and the second motor sensor being electrically connected to the second drive electronics (142, ¶0064-¶0065).

Regarding claim 12,
Iordanidis discloses (Fig. 1):
wherein the actuator is adapted to actuate landing gear (Fig. 1, 100) or to control a landing gear wheel (161-164, ¶0059).

Regarding claim 13,
Iordanidis discloses (Fig. 1):
wherein the performance of the actuator (Fig. 1, 151a-d, 152a-d) or of the electric drive (161 , 162) is independent of the failure of one of the two mutually redundant drive electronics (¶0068).
Regarding claim 14,
Iordanidis discloses (Fig. 1):


Regarding claim 15,
Iordanidis discloses (Fig. 1):
A landing gear system of an aircraft (Fig. 1, 100) that comprises a plurality of actuators in accordance with claim 1, wherein the first drive electronics and the second drive electronics for the plurality of actuators of the landing gear system are arranged together in a decentralized manner at a location (Fig. 1, decentralized, can be any topology, ¶0064-¶0066).

Regarding claim 21,
Iordanidis discloses (Fig. 3):
wherein said actuator  (Fig. 3, 151a) comprises only a single electronic drive (147, power inverter, part of 141), in turn having two separate, redundant drive electronics (145, 146, ¶0070).

Regarding claim 22,
Iordanidis discloses (Fig. 3):
wherein only the electronics (Fig. 3, 145, 146) of the actuator (151) are provided as redundant (two redundant motor controllers, ¶0070).

Regarding claim 23,
Iordanidis discloses (Fig. 3):


Regarding claim 25,
Iordanidis discloses (Fig. 3):
wherein the failure of one of the two mutually redundant drive electronics is reduced by half (can reduce failure but fault tolerant, ¶0066-¶0067).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iordanidis (US 2015/0291279) and Christmann et al. (US 2014/0027580) as applied to claim 10 and in further view of Abbott et al. (US 2016/0339881).

Regarding claim 24,
Iordanidis and Christmann disclose the above limitations from claim 10.
They do not disclose:
wherein the motor is provided with a resolver or with a Hall effect sensor for the motor regulation.

However, Abbott teaches (Fig. 2):
wherein the motor (Fig. 2, 102) is provided with a resolver (208, ¶0021) or with a Hall effect sensor for the motor regulation.

Regarding claim 24, it would have been obvious to one of ordinary skill in the art before the effective filing to take the motor actuation system from Iordanidis that uses multiple electric drivers to 
It would have been further obvious to take this invention and attach a resolver to the motor to control and regulate the speed or positon of a motor on an actuator as taught by Abbott (¶0021).  This would add a further degree of controllability and improve reliability through redundancy.

Response to Arguments
Applicant's arguments filed 8/7/2020 have been fully considered but they are not persuasive.
Regarding applicant’s arguments pertaining to claims 1-4, 71-15, and 21, applicant argues that Iordanidis does not disclose the claimed invention because Iordanidis does not teach the dual winding motor.  Examiner agrees as such, the 102 rejection has been removed and replaced with a 103 the included Christmann which does disclose the claimed features.  
Regarding this 103 combination, applicant argues that Christmann does not teach “a dual winding motor with separated, redundant control to compensate failure” however, examiner disagrees with this because in ¶0071, Christmann explicitly states how  “separate regulation or control of the phase groups is also possible,” which is also shown in Iordanidis. Furthermore, Christmann also teaches how there are two control electronics, each meant to power 2 separate groups of 3-phase coils.  As such, this is not interpreted to be a dual-winding stator, but this is very commonly known in the art how 2 groups of 3-phase windings can be used in tandem together.  As such, examiner believes the combination of Iordanidis and Christmann to be proper and examiner is maintaining the 103 rejections over claims 1-4, 7-15, 21-25.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/C.S.L./Examiner, Art Unit 2846
/KAWING CHAN/Primary Examiner, Art Unit 2846